Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 10/14/2021.

As filed, claims 1-7 and 9-14 are pending; and claims 8 and 15 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 10/14/2021, with respect to claims 1-15, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 1-15 is withdrawn per amendments and cancellation of claims 8 and 15.

The § 112 fourth paragraph rejection of claims 2 and 8 is withdrawn per amendments and cancellation of claim 8.

The § 102(a)(1) rejection of claim 15 by Meyer is withdrawn
The claim objection of claims 7, 10, 12, and 14 is withdrawn per amendments. 

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 3, amend the following: 
Before “(Blumeria graminis f. sp. tritici)”;
After “wheat powdery”;
Delete “midlew”; and
Insert -- mildew --.

(The abovementioned amendment is to correct typographical error).

In claims 10 and 14, amend the following: 
Before “to about”;
After “is from about”;
Delete “2: 1”; and
Insert – 2:1 --.

Before “.” (which is a period);
After “to about”;
Delete “1 :2”; and
Insert – 1:2 --.

(the abovementioned amendment is to correct minor language informalities).

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a method of controlling fungal diseases on wheat via a combination of a compound of instant formula (I) and fenpicoxamid.
Relevant prior art, which discloses process that is closely related to the instant process, is foreign patent application publication No. WO2014/193974, hereinafter Hoekstra (see IDS filed 8/13/2019).  The instant process is patentably distinct from the process disclosed in Hoekstra because the use of fenpicoxamid and the presence of triazole group in the compound of instant formula (I). One of skill in the art would not be motivated to modify the prior art process and arrive at the presently claimed invention with a reasonable expectation of success and identical activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-7 and 9-14 are allowed.
Claims 8 and 15 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626